By the COURT.
The order of August 2, 1878, was not appealable: Code Civ. Proc., secs. 939, 963.
The transcript contains no final judgment. The order of the 15th of November, 1878, denying plaintiff’s motion to vacate and set aside the final judgment11 entered on the second day of August, 1878,” may have been made for the very reason that no such judgment had been entered. For aught that appears, plaintiff may have made the same mistake in moving to set aside which he made in appealing from the action of the district court of the 2d of August, 1878, and have supposed that the order directing a judgment was a judgment. At all events, so far as appears to this court, no final judgment has yet been entered in the district or superior court, and, as a consequence, no order has been made ‘1 after judgment” from which an appeal could have been taken.
Appeals dismissed.